410 F.2d 398
69-2 USTC  P 9443
Richard A. ALLEN and Barbara Allen, Appellants,v.COMMISSIONER OF INTERNAL REVENUE.Richard A. ALLEN, Appellant,v.COMMISSIONER OF INTERNAL REVENUE.
Nos. 17556, 17557.
United States Court of Appeals Third Circuit.
Argued April 24, 1969.Decided June 4, 1969, Rehearing Denied July 3, 1969.

Robert R. Batt, Ballard, Spahr, Andrews & Ingersoll, Philadelphia, Pa.  (Sherwin T. McDowell, Lynn L. Detweiler, Jr., Philadelphia, Pa., Ballard, Spahr, Andrews & Ingersoll, Philadelphia, Pa., on the brief), for appellants.
Edward Lee Rogers, Department of Justice, Tax Division, Washington, D.C.  (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, Gilbert E. Andrews, Attys., Department of Justice, Washington, D.C., on the brief), for appellee.
OPINION OF THE COURT
Before BIGGS, FREEDMAN and STAHL, Circuit Judges.
PER CURIAM.


1
A careful examination of the record in this case and consideration of the applicable law demonstrate that the Tax Court committed no error.


2
Consequently the decisions of the Tax Court will be affirmed.